Mayo, J.
After the evidence is closed, it is too late for either party to file objections thereto, or to move to strike a part of it out; but it appearing that a negotiable note was given to plaintiff for the account sued on, the judgment will be amended, so that no execution can issue thereon until said note is filed in the clerk’s office.
2. As against a naked possessor without title, plaintiff, in a suit for the ownership of personal property, need not make out a title good against the world ; he is only required to repel the slight presumption of ownership resulting from mere possession. 9 An. 499; C. P. 44.
3. A giving in payment is not complete, even between the parties, without delivery; but where one'person delivers property *56to an agent, to be turned over to the creditor, the agent, in a suit by the creditor to recover said property, cannot set up that there was no giving in payment for want of delivery.
4. The succession of the debtor may be sued to rescind the sale of personal property for the non-payment of the price, and if the saléis rescinded, the property goes free from all the charges against the succession ; but where it is shown that the debtor exchanged one of the horses bought for another, the latter .cannot be recovered by plaintiff in an action to rescind; he must follow the identical property sold by him.